            Case 3:21-cr-00219-PAD Document 20 Filed 06/24/21 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA
   Plaintiff,                                       Criminal no. 21-219 (PAD)
                 v.

 LUIS CARRASQUILLO VELÁZQUEZ
   Defendant.
              MOTION FOR AUTHORIZATION TO FILE CJA VOUCHER

TO THE HONORABLE COURT:

          Comes now the defendant, Mr. Carrasquillo Velázquez, and respectfully states and prays

as follows:

   1. The undersigned was appointed to represent the defendant on June 15, 2021. (See Docket

Entry #3)

   2. That same day, Mr. Morales Schmidt, entered a Notice of Appearance to represent Mr.

Carrasquillo Velázquez. (See Docket Entry #5)

   3. On June 17, 2021, the Honorable Judge Delgado noted the Notice of Appearance. (See

Docket Entry # 12)

   4. Upon motion by the undersigned, the Court granted a Motion to Withdraw from representing

Mr. Carrasquillo Velázquez. (See Docket Entry #18)

   WHEREFORE, the undersigned respectfully requests that the Court takes note of the present

motion and authorize the undersign to file his CJA voucher for the work performed in

representation of the defendant.

          RESPECTFULLY SUBMITTED.

          In San Juan, Puerto Rico, this 24th day of June 2021.

 I HEREBY CERTIFY, that on this date the present document has been filed electronically and

is available for viewing and downloading from the Court’s CFM/ECF system by U.S. Attorney’s

Office.
Case 3:21-cr-00219-PAD Document 20 Filed 06/24/21 Page 2 of 2




                    s/ Diego H. Alcalá Laboy
                     Diego H. Alcalá Laboy
                          PO Box 12247
                       Tel.: (787) 432-4910
                     USDC-PR No. 300504
                  dalcala@defensorialegal.com
